         Case 1:19-cv-12242-WGY Document 19 Filed 05/15/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


  AMERICAN CIVIL LIBERTIES UNION, and
  AMERICAN CIVIL LIBERTIES UNION OF
  MASSACHUSETTS,

                  Plaintiffs,

  v.                                                       C.A. No. 1:19-CV-12242-WGY
  UNITED STATES DEPARTMENT OF
  JUSTICE, FEDERAL BUREAU OF
  INVESTIGATION, and DRUG
  ENFORCEMENT ADMINISTRATION

                  Defendants.


                                        JOINT STATEMENT

       Plaintiffs American Civil Liberties Union (“ACLU”) and American Civil Liberties Union

of Massachusetts (“ACLUM”) (collectively, the “Plaintiffs”) and Defendants United States

Department of Justice (“DOJ”), Federal Bureau of Investigation (“FBI”), and Drug Enforcement

Administration (“DEA”) (collectively, the “Defendants”) hereby submit this joint statement and

proposed schedule for the litigation.

       This is a FOIA case arising from a request for records submitted by the Plaintiffs to the

Defendants on January 18, 2019. See Complaint (D.E. 1) ¶23 & Ex. A. The parties previously

conferred regarding the proposed schedule for the initial phase of this litigation. The parties

jointly proposed, and the Court adopted, the following schedule:

              February 17, 2020: DEA produces all responsive records;

              March 16, 2020: FBI begins rolling production of responsive records; and

              May 15, 2020: Parties submit status report and updated scheduling proposal,
               including proposed deadline for FBI to complete production of records.
         Case 1:19-cv-12242-WGY Document 19 Filed 05/15/20 Page 2 of 3



       The parties report that DEA has now completed its intended production, and Plaintiffs are

reviewing those records. FBI made an initial production, but has been delayed in making further

productions due to logistical difficulties arising from the coronavirus pandemic. The FBI

anticipates making a further production in late May or early June.

       Accordingly, in light of the delays resulting from the pandemic, the parties respectfully

request that the Defendants’ obligations to answer or otherwise respond to the Complaint be

temporarily stayed, pending the further scheduling proposal of the parties to be submitted on

June 15, 2020.


Dated: May 15, 2020                                         Respectfully submitted,

 FOR THE PLAINTIFFS,                                      FOR THE DEFENDANTS:

 /s/ Daniel L. McFadden                                   ANDREW E. LELLING
 David Glod, BBO# 676859                                  United States Attorney
 Nathaniel C. Donohue, BBO# 694274
 Rich May, P.C.
 176 Federal Street, 6th Floor                      By:   /s/ Susan M. Poswistilo
 Boston, MA 02110                                         SUSAN M. POSWISTILO
 (617) 556-3800                                           Assistant U.S. Attorney
 dglod@richmaylaw.com                                     John J. Moakley Federal Courthouse
 ndonoghue@richmaylaw.com                                 One Courthouse Way, Ste. 9200
                                                          Boston, MA 02210
 Matthew R. Segal (BBO #654489)                           (617) 748-3103
 Daniel L. McFadden (BBO #676612)                         susan.poswistilo@usdoj.gov
 American Civil Liberties Union
 Foundation of Massachusetts, Inc.
 211 Congress Street
 Boston, MA 02110
 (617) 482-3170
 msegal@aclum.org
 dmcfadden@aclum.org

 Brett Max Kaufman *
 Nathan Freed Wessler * (BBO #680281)
 American Civil Liberties Union Foundation
 125 Broad Street, 18th Floor
 New York, NY 10004
 (212) 549-2500
 bkaufman@aclu.org
                                                2
       Case 1:19-cv-12242-WGY Document 19 Filed 05/15/20 Page 3 of 3



nwessler@aclu.org

*admitted pro hac vice




                                     3
